Citation Nr: 0738124	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to January 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a chronic acquired psychiatric disorder on a de novo basis.  

The veteran testified at a video-conference before the 
undersigned Veteran Law Judge in July 2003.  A transcript of 
the hearing is of record.

This case was remanded for additional procedural development 
in a Board decision dated in March 2004; and for further 
evidentiary development in an August 2005 decision.  The 
issue of entitlement to service connection for an acquired 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a December 1988 decision, the RO denied the 
appellant's claim of service connection for a chronic, 
acquired psychiatric disorder.  The appellant did not appeal, 
and that decision became final.

2.  Evidence received since the December 1988 rating decision 
is not cumulative nor redundant of information previously 
considered; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1988 decision denying service connection for 
a chronic, acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).

2.  Evidence received since the December 1988 rating action 
is of sufficient probative value to raise a reasonable 
possibility of substantiating the claim; and the claim is 
reopened.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2002, March 2004, October 2005, and March 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  This information was 
provided in the March 2004 correspondence.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.

The veteran filed his original claim for service connection 
for a chronic, acquired psychiatric disorder in July 1981.  
The claim was denied by the RO in a November 1981 decision.  
The veteran did not appeal.  Therefore that decision is 
considered final.  38 U.S.C.A. § 7105 (West 2002).  

In December 1987, the veteran sought to reopen his claim for 
service connection for a chronic, acquired psychiatric 
disorder.  In a December 1988 rating decision, the RO denied 
the claim on the basis that new and material evidence had not 
been submitted warranting reopening the claim.  The veteran 
did not appeal the November 1988 rating decision, and it 
became final.  


Factual Background and Analysis

The veteran sought to reopen his claim for an acquired 
psychiatric disorder in November 2002.  In February 2003, the 
RO denied the claim on the merits, following de novo review.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

"New evidence" is defined as evidence not previously 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2007). 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran's initial November 1981 claim was denied because 
the evidence of record did not show a chronic acquired 
psychiatric disorder was incurred in or aggravated by 
military service.  Specifically, the RO indicated that the 
veteran was diagnosed in-service with alcoholism and a 
personality disorder.  The RO noted that a personality 
disorder was considered a constitutional or developmental 
abnormality; and in this case it preexisted service and had 
not been aggravated in service.  In addition, it was 
determined that the alcoholism was the result of willful 
misconduct.  In a December 1988 rating decision, the RO 
denied a request to reopen the claim as new and material 
evidence had not been received.

At the time of the 1988 denial, the evidence consisted of the 
veteran's service medical records; an October 1986 VA 
outpatient treatment record; private medical evidence from C. 
Z., M.D. dated in October 1986; R. H. B., M.D, dated in 
February 1987 and November 1987; and evidence from MMH dated 
from March 1985 to October 1987; and a statement from the 
veteran dated in October 1988.

Service medical records showed diagnoses of immature 
personality with schizoid features and chronic alcoholism.  
The October 1986 VA outpatient treatment record revealed the 
veteran was recommended for emergency psychiatric treatment.  
The evidence from C. Z., M.D. consisted of a "Physician's 
Disability Income Claim Report" dated in October 1986.  This 
form reflected that he treated the veteran between August 
1986 and September 1986 for blackouts and dizzy spells, and 
diagnosed the veteran with major depressive disorder, 
recurrent and personality disorder, mixed type.  C. Z., M.D. 
also noted on the form that the veteran's symptoms first 
began in February 1985, and not prior.  

The evidence from R. H. B., M.D. consisted of a February 1987 
report in which he indicated that in August 1986, the veteran 
became unconscious at work, fell into a lathe, sustaining 
physical injury.  The veteran also related that he had 
involvement with mental health clinics since age seven.  A 
second record dated in November 1987 describes a neurological 
evaluation for fainting episodes.  During that evaluation, 
the veteran related that during service, he had numerous 
altercations and was given a medical discharge for 
psychiatric reasons.  The examination was normal; however, 
the physician questioned whether the veteran's fainting 
episodes were caused by his drug or substance abuse, were 
purely fictional, or caused by some underlying seizure 
disorder.  An electroencephalogram (EEG) was normal.  The MMH 
records reflect in-patient treatment for depression, anxiety, 
grandiose thinking, and uncontrollable behavior at home.  
They also reflect diagnoses of schizophrenia per history, 
with depression; borderline personality disorder; and 
substance abuse (cocaine and alcohol).  The veteran's lay 
statements in essence reflect his contention that his 
psychiatric disorders began in service. 

The evidence submitted since the final disallowance of the 
veteran's claim consists of correspondence from K. V., M.D. 
and J. Y. E., M.D., both dated in May 2000; the veteran's 
statements submitted in support of his claim, dated in July 
2000; VA outpatient treatment records dated from May 2000 to 
February 2005; a transcript of a July 2003 video-conference 
hearing; an unsigned lay statement dated in April 2005; and 
records from the Social Security Administration (SSA).  

The May 2000 correspondence from K. V., M.D. indicated that 
she had treated the veteran since August 1998, and had 
diagnosed the veteran with post traumatic stress disorder, 
bipolar disorder, and psychotic disorder not otherwise 
specified.  She opined that the veteran's psychiatric 
disorder appeared to be service-related.  The May 2000 
statement from J. Y. E., M.D. generally noted that the 
veteran has bipolar disorder with psychotic features and that 
his illness has been exacerbated over the years.  He also 
stated the veteran was first diagnosed with a psychotic 
episode in 1977 while in the military.  

The VA outpatient treatment records show treatment for 
several medical problems, including psychiatric disorders 
including major depressive disorder, bipolar disorder, mixed 
type, with psychotic features.  Of note are neurology clinic 
notes dated in May, June and July 2000 that show that the 
veteran reported a history of being beat up, with loss of 
consciousness during service.  An MRI showed a right temporal 
lesion consistent with prior trauma, eg. cerebral contusion, 
leaving a hemosiderin artifact.  A neurologist opined that 
the veteran's "seizure disorder" could have been caused the 
head trauma as shown on the MRI.  He also informed the 
veteran that it was speculation that any of his psychoses 
were related to the MRI findings, as little is known about 
how psychoses are produced in the brain.  
At his July 2003 video-conference hearing, the veteran 
testified that he first began hearing voices while in boot 
camp, but denied any problems with alcoholism.  His 
representative averred that one of the veteran's VA 
physicians indicated his psychoses could be related to his 
self-reported head trauma sustained in service.  The 
representative also stated that the veteran's psychoses 
manifested in 1980.  The veteran also generally discussed his 
history of multiple hospitalizations and explained which 
medications he was on.  Overall, the veteran expressed his 
contention that his current psychoses are related to military 
service.

In his written statement the veteran indicated he was 
repeatedly assaulted by other Marines while in service.  He 
also stated that when he went into the service he was well-
adjusted, but was discharged with a seizure disorder and 
psychoses.  He wrote that a June 2000 VA MRI showed that his 
seizure disorder and psychoses were caused by his temporal 
lobe injuries.  The unsigned lay statement dated in April 
2005 provided a detailed account of the current living and 
financial situation of the veteran and his spouse.  The SSA 
records also reflect general treatment for various 
psychiatric disorders, as well as other general medical 
problems.  

Based upon the Board's review of VA outpatient treatment 
records and SSA records submitted with the request to reopen 
the claim of service connection, it is clear that the 
evidence is "new and material" evidence.  The evidence 
reveals that the veteran currently has several diagnosed 
psychiatric disorders and a host of other medical problems 
for which he is receiving medical treatment.  Further, two 
private physicians have stated that the veteran's present 
disabilities appear to be service related.  This evidence 
relates to unestablished facts necessary to sustain this 
claim.  The physicians' opinions may not have been based on a 
review of the service medical records, nevertheless the Board 
is not in the position to weigh the credibility of these 
opinions.  For the purposes of reopening a claim, the 
credibility of the evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, the Board concludes that the evidence submitted 
in connection with the current claim constitutes both new and 
material evidence, and the claim is reopened.  
ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a chronic, acquired 
psychiatric disorder, and, to this extent, the claim is 
allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The veteran is seeling service connection for an acquired 
psychiatric disorder.  Medical records from two private 
physicians have suggested that the veteran's psychiatric 
disorders began in service.  It appears that their opinions 
were based on a history provided by the veteran, and not on 
an independent review of the veteran's medical history, 
including his pre-service history or his service medical 
records.

In order to resolve this issue, additional development is 
required, therefore, the case is remanded for the following 
actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA or non-VA who 
treated the veteran for any psychiatric 
disorders since age seven.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
etiology of any claim psychiatric 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist performing the examination, 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner is requested 
to obtain an extensive history from the 
veteran, to include information regarding 
mental health clinic involvement as a 
child/adolescent.

Based on a review of the record and 
examination of the veteran, the examiner 
is requested to provided an opinion as to 
the etiology of any identified 
psychiatric disorder.  The psychiatrist 
or psychologist is also requested to 
indicate whether it is as least as likely 
as not (50 percent probability or 
greater) that any identified psychiatric 
disorder began in service.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


